Appellant insists that the trial court should have given a peremptory instruction to acquit based on the claim of immunity because of appellant's testimony given before the grand jury. What that testimony was is sufficiently set out in the original opinion. The immunity statute, Art. 694, P. C., is also copied in the original opinion, but no mention is made of the fact that the *Page 618 
learned trial judge took cognizance of such statute. He did charge upon that subject as follows:
"You are instructed that no person is excused from testifying before the Grand Jury against any person who has violated the law making it an offense to transport intoxicating liquor, but no person so required to so testify, shall be punished for acts disclosed by such testimony. Now if you find from the evidence that the defendant, Roy Blanks, was taken before the Grand Jury of this County, and required to, and did testify to facts concerning this case, that incriminated him on the charge laid in the indictment, or if you have a reasonable doubt thereof, you will acquit the defendant and say by your verdict 'Not Guilty.' "
Certainly under the facts of this case the foregoing instruction was all appellant was entitled to. The court would not have been justified in giving the requested peremptory instruction. The case of Davis v. State, 246 S.W. 395 is cited in the original opinion. This court has also written upon the same subject in Medlock v. State, 1 S.W.2d 308; Dodson v. State, 89 Tex.Crim. R.; Douglas v. State, 39 Tex. Crim. 413; Dunagan v. State, 102 Tex.Crim. R.; Lewis v. State,103 Tex. Crim. 64 and Hillman v. State, 103 Tex.Crim. R.. We are of opinion that nothing in these cases supports appellant's contention under the facts disclosed in the record.
The motion for rehearing will be overruled.
Overruled.